Title: [Diary entry: 13 November 1787]
From: Washington, George
To: 

Tuesday 13th. Very mild & soft morning—wind at South. Rid to all the Plantns. At the Neck 8 plows were at work the rest of the People gathering beans & threshing out Pease. At Muddy hole all hands digging Potatoes. Sent the small gang from the Mansion House there; and ordered the Ferry People to assist them to morrow. At Morris’s, 4 plows at wk.; the other hands (aided by the People from Frenchs) were digg[in]g Potatoes on the left of the Road leading from the gate to the Houses. At Frenchs—two Plows at Work.  At the Ferry 3 plows were at Work. The other hands had finished digging the Potatoes and were getting the remainder of the Frost bitten Pease that they might go to Muddy hole in the Morning.